Citation Nr: 1122385	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-28 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appeal was subsequently transferred to the RO in Louisville, Kentucky.

In October 2010, the Veteran presented testimony at a personal hearing conducted at the Louisville RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

1.  Entitlement to service connection for hepatitis C.

The Veteran testified that he contracted hepatitis C during service.  He testified that he got a tattoo around his birthday prior to going to Germany and then when he went to Germany, he was introduced to IV drugs and tried them a few times.  The Veteran reported that when he returned to the United States after his service in Germany, he received in-service treatment for his drinking.  He also asserted that he was told that he could not donate blood/plasma after 1983 or 1984 because something was wrong, but he was not told what was wrong.  The Veteran also reported that he used IV drugs after service.

The service treatment records reflected that the Veteran sought treatment for alcohol abuse in March 1982.  He reported on the intake form that he never used any of the other drugs on the list besides alcohol.  It was noted that he had a five to six year history of binge drinking.  He was given Antabuse.  On his June 1982 separation examination, there was no indication that the Veteran had a tattoo.  It was noted that he had intermittent UGI (upper gastrointestinal) distress and was taking antacids.  

The post-service medical evidence dates from 1982 to the present.  A December 1982 private treatment record from U.L.H. showed that the Veteran had contact with an IV drug abuser and had anal genital homosexual contact.  He denied drug abuse but admitted to experimenting with a number of recreational drugs.  The Board observes that the record contains many laboratory results dated in December 1982 to include those relating to liver function and hepatitis.  

VA records reflected that the Veteran began abusing cocaine around 1985.  A May 1993 private treatment record from G.M.H.I. indicated that the Veteran first used cocaine at age 20 and had some IV history with cocaine.  An October 2009 VA record revealed that the Veteran reported using heroin at age 19.  The Board observes that the Veteran did not enter the service until he was approximately 23 years old, which indicates that he had used drugs prior to his entrance to service.  

The record documented the Veteran's long history of drug and alcohol abuse.  A December 1997 VA record contained a positive HIV result.  The Veteran had reported a negative test result earlier that summer.  The Veteran reported that he had used drugs and alcohol since he was thirteen.  An October 2000 VA record showed a diagnosis of hepatitis C.  

The Board observes that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The Board finds that a remand is necessary to ascertain whether the Veteran has a tattoo on his left arm and whether it is at least as likely as not that he contracted hepatitis C from that tattoo during service.  38 C.F.R. § 3.159(c)(4)(i).

The Board also observes that the Veteran indicated that he was going to file for Social Security disability (SSA).  It is not clear that he did file a claim or that he is in receipt of SSA disability benefits.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).

2.  Entitlement to service connection for a low back disability.  

The Board notes that the Veteran was denied entitlement to service connection for a low back disability in a July 2010 RO decision.  The record reflected that the Veteran filed a notice of disagreement (NOD) with regard to that issue in October 2010.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issue of entitlement to service connection for a low back disability is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ascertain whether the Veteran is in receipt of SSA benefits and associate any records with the claims file.

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for hepatitis C.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current residuals of hepatitis C are causally or etiologically related to his military service (July 1979 to July 1982) as opposed to its being more likely due to some other factor or factors.  

In particular, the examiner should note whether the Veteran has a tattoo on his left arm and if so, whether it is at least as likely as not that the Veteran contacted hepatitis C from this tattoo during service.

The examiner should also list all of the Veteran's risk factors for contracting hepatitis C and whether some are more likely than others to have resulted in his diagnosis.  The examiner should note the Veteran's history of IV drug abuse and anal homosexual contact.  The examiner should also comment on the December 1982 laboratory results from the U.L.H. pertaining to hepatitis and their significance, if any, on his diagnosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

4.  An SOC, containing all applicable laws and regulations, on the issue of entitlement to service connection for a low back disability must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


